significant index no department of the treasury internal_revenue_service washington d c q sep sectanat ai se tax_exempt_and_government_entities_division in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have for the plan_year granted a conditional waiver of the minimum_funding_standard this waiver for the plan_year ended accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted has been granted in the company's revenues have steadily the company has embarked on a plan to return the the company has a calendar_year end declined from je company to profitability the key components of the plan are reducing the company's contribution for health insurance outsourcing hard turning rotary products and increasing internal manufacturing efficiencies as of seem the value of the assets of the plan was equal to hl of the plan's current_liability because the prospects for recovery are uncertain and the plan is under-funded we are granting this waiver subject_to the condition that the isfy the minimum_funding_standard for the plan years contribyti and a are to be timely made as defined in section ending c of the code without a waiver being granted for such years i if this condition is not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated - your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company's profit sharing pian to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent whern filing form_5500 for the pian year ended eee the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely d nih ooh norman greenberg manager actuarial group
